Exhibit 10.10

BIOMED REALTY TRUST, INC.

AND

BIOMED REALTY, L.P.

LTIP UNIT AWARD CANCELLATION AGREEMENT

This LTIP Unit Award Cancellation Agreement (this “Agreement”), is executed and
made effective as of December 30, 2015, by and between BioMed Realty Trust,
Inc., a Maryland corporation (the “Corporation”), BioMed Realty, L.P., a
Maryland limited partnership (the “Partnership,” and, together with the
Corporation, the “Company”), and Gary A. Kreitzer (the “Executive”).

WHEREAS, the Corporation has entered into that certain Agreement and Plan of
Merger, dated as of October 7, 2015, among the Corporation, the Partnership, BRE
Edison Holdings, L.P. (“Parent”), BRE Edison L.P. and BRE Edison Acquisition
L.P. (the “Merger Agreement”), pursuant to which the Corporation will become a
wholly-owned subsidiary of Parent;

WHEREAS, the Company has previously granted the Executive the LTIP Units (as
defined in that form of Long Term Incentive Plan Unit Agreement (the “Award
Agreement”) under the BioMed Realty Trust, Inc. and BioMed Realty L.P. 2004
Incentive Award Plan (the “Plan”)) set forth on Schedule A hereto (the “LTIP
Units”) pursuant to the Plan, the Fourth Amended and Restated Agreement of
Limited Partnership of BioMed Realty, L.P., as amended from time to time (the
“Partnership Agreement”), and an Award Agreement between the Company and the
Executive (the “LTIP Unit Award Agreement”); and

WHEREAS, the Company and the Executive mutually desire to cancel and terminate
the LTIP Units and terminate any rights and interests the Executive may have in
or to the LTIP Units, the LTIP Unit Award Agreement, the Partnership Agreement
and the Plan (as they relate to the LTIP Units).

NOW, THEREFORE, in consideration of the covenants and undertakings contained
herein, and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the Company and the Executive hereby agree as follows:

1. Cancellation. Effective as of the date of this Agreement, the LTIP Units
shall be cancelled and terminated, and all of the Executive’s rights and
interests in or to the LTIP Units and under the LTIP Unit Award Agreement, the
Partnership Agreement and the Plan (as they relate to the LTIP Units) shall be
cancelled and terminated and deemed null and void and of no force or effect.
Effective as of the date of this Agreement, the LTIP Unit Award Agreement shall
terminate and be of no further force or effect, and neither the Company nor the
Executive shall have any further rights or obligations thereunder.

2. Waiver. Effective as of the date of this Agreement, the Executive hereby
waives, relinquishes and gives up any and all right, title and interest in or to
the LTIP Units, the LTIP Unit Award Agreement, the Partnership Agreement and the
Plan (as they relate to the LTIP Units).



--------------------------------------------------------------------------------

3. Consideration. In consideration of the foregoing, the Company shall pay (or
shall cause its payroll agent to pay) to the Executive a single lump-sum cash
payment in an aggregate amount equal to $1,068,750.00 (the “LTIP Unit
Consideration”), subject to reduction for any applicable payroll and withholding
taxes, which shall constitute full and complete payment in settlement of the
LTIP Units. Such payment shall be made to the Executive not later than
December 31, 2015.

4. Termination of the Merger Agreement. In the event that the Merger Agreement
is terminated pursuant to its terms, the Executive agrees to repay the LTIP Unit
Consideration to the Company within thirty (30) days following such termination
of the Merger Agreement.

5. Further Actions. The Executive agrees to take any and all actions, and to
execute and deliver any and all documents, that may be requested by the Company
in order to accomplish the transactions contemplated by this Agreement or to
effectuate the intent hereof.

6. Tax Consequences. The Company is making no warranties or representations to
the Executive with respect to the tax consequences of the transactions
contemplated by this Agreement. The Executive is hereby advised to consult with
the Executive’s own personal legal, accounting, tax and/or financial
professional advisors with respect to the tax consequences associated with
transactions contemplated by this Agreement.

7. Governing Law. This Agreement shall be administered, interpreted and enforced
under the laws of the State of Maryland without regard to the conflicts of law
principles thereof.

8. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

9. Entire Agreement. This Agreement and Schedule A hereto constitute the entire
and complete agreement between the Company and the Executive with respect to the
subject matter hereof and supersedes any and all other agreements or
arrangements, whether oral or written, between the Company and the Executive (or
any predecessor or representative thereof) with respect to the subject matter
hereof.

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed as of the date first above written.

 

BIOMED REALTY TRUST, INC., a Maryland corporation By:  

/s/ Karen A. Sztraicher

Name:   Karen A. Sztraicher Title:   Executive Vice President, Asset Management

BIOMED REALTY, L.P.,

a Maryland limited partnership

By:  

/s/ Karen A. Sztraicher

Name:   Karen A. Sztraicher Title:   Executive Vice President, Asset Management
EXECUTIVE

/s/ Gary A. Kreitzer

Gary A. Kreitzer



--------------------------------------------------------------------------------

Schedule A

 

Grant Date

  

Number of LTIP Units

January 31, 2007    45,000